United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2990
                        ___________________________

                      Micaela Ramos-Ortiz; D.T.R.; M.T.O.

                            lllllllllllllllllllllPetitioners

                                          v.

            Merrick B. Garland, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                          Submitted: January 18, 2022
                            Filed: January 24, 2022
                                [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Guatemalan native and citizen Micaela Ramos-Ortiz applied for asylum,
individually and on behalf of her minor children D.T.R. and M.T.O. She also sought
withholding of removal and protection under the Convention Against Torture (CAT).1
An immigration judge denied all requested relief, and the Board of Immigration
Appeals (BIA) dismissed the appeal. Ramos-Ortiz petitions for review. After careful
review, we deny the petition.

       The BIA properly concluded Ramos-Ortiz was ineligible for asylum because
she failed to prove she was unable or unwilling to return to Guatemala because of
persecution or a well-founded fear of persecution on account of a protected ground.
See 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1). She conceded to the agency that she
suffered no past persecution. Even assuming her proposed particular social groups
were cognizable, an issue the BIA did not reach, we conclude substantial evidence
supports the determination that she failed to demonstrate a well-founded fear of future
persecution that was objectively reasonable. See Litvinov v. Holder, 605 F.3d 548,
553 (8th Cir. 2010) (explaining an applicant who does not show past persecution
must prove a well-founded fear of persecution that is both subjectively genuine and
objectively reasonable). For the reasons the BIA explained, her reliance on general
media reports and general country conditions was insufficient, under the facts of this
case, to show she was entitled to relief. See Lemus-Arita v. Sessions, 854 F.3d 476,
480 (8th Cir. 2017) (citations omitted) (reiterating an applicant must prove objective
reasonableness through “‘credible, direct, and specific evidence,’” and the fear must
not be “‘so speculative or general as to lack credibility’”); see also Fuentes, 969 F.3d
at 870, 872-73; Setiadi v. Gonzales, 437 F.3d 710, 714 (8th Cir. 2006).

       Because Ramos-Ortiz failed to show past persecution or a well-founded fear
of persecution, her asylum claim necessarily fails. See Cano v. Barr, 956 F.3d 1034,

      1
       We refer to Ramos-Ortiz because her children were derivative applicants on
her asylum application. See 8 U.S.C. § 1158(b)(3)(A) (stating, as relevant, that a
child may be granted asylum if the accompanying principal noncitizen is granted
asylum). There are no derivative benefits for withholding of removal or CAT relief.
See Fuentes v. Barr, 969 F.3d 865, 868 n.1 (8th Cir. 2020) (per curiam).

                                          -2-
1040 n.4 (8th Cir. 2020). Finally, we conclude her claims for withholding of removal
and protection under the CAT also fail because she based those claims on the same
facts as her asylum claim. See De Guevara v. Barr, 919 F.3d 538, 541 (8th Cir.
2019).

      Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-